No. 99-41114
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-41114
                          Conference Calendar


DAVID HAMPTON,

                                            Petitioner-Appellant,

versus

BUREAU OF PRISONS,

                                            Respondent-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:99-CV-269
                        - - - - - - - - - -
                         February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     David Hampton, federal prisoner # 23890-034, appeals from

the denial of his petition for writ of habeas corpus pursuant to

28 U.S.C. § 2241.    Hampton argues that the district court had

authority to grant him credit for the entire time that he was in

state custody prior to the imposition of his federal sentence.

Hampton argues that the determination by the Bureau of Prisons

(BOP) not to award him full credit and the district court’s

failure to reduce his sentence violated the Double Jeopardy

Clause.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-41114
                               -2-

     The Attorney General, through the BOP, determines what

credit, if any, will be awarded to prisoners for time spent in

custody prior to the commencement of their sentences.     See United

States v. Wilson, 503 U.S. 329, 331-32, 334 (1992).     The BOP

correctly determined under 18 U.S.C. § 3585(b) that it may not

award Hampton credit toward his term of imprisonment for any time

he spent in official detention prior to the commencement of his

sentence that was credited against another sentence.

Accordingly, the judgment of the district court is AFFIRMED.      All

outstanding motions are DENIED.